MEMORANDUM DECISION
PER CURIAM.
Grace Forbes (“Plaintiff”) appeals from the trial court’s grant of judgment notwithstanding the verdict (JNOV) in favor of Defendants Glenda Forbes (“Employee”) and Russell Forbes (“Employer”) in her claim for damages suffered as a result of fraudulent acknowledgement of a signature.1 We affirm.
Plaintiff argues on appeal that the trial court erred in: (1) granting JNOV in favor of Employer, because there was sufficient evidence in the record to sustain a verdict of direct liability for Employer’s own wrongdoing; and (2) granting JNOV in favor of Employee, because the jury improperly attempted to allocate damages between the Defendants, and the court should have entered judgment against Employee as a joint and several tortfeasor. However, Plaintiff failed to submit these theories at trial, thus she is precluded from doing so on appeal. State Farm Mut. Auto. Ins. Co. v. Sommers, 954 S.W.2d 18, 20 (Mo.App. E.D.1997). Further, Plaintiff waived any objection to the inconsistent verdicts by failing to object at the time they were rendered. O’Brien v. Mobil Oil Corp., 749 S.W.2d 457, 458 (Mo.App. E.D.1988).
Moreover, the trial court correctly granted JNOV with respect to Employee, because the jury assessed no actual damages against her. Without an award of actual damages, there can be no award of punitive damages. O’Brien, 749 S.W.2d at 458. The trial court was also correct in granting JNOV in favor of Employer. No award against Employer was proper, because the trial court found Employee liable for no damages. On *470the submitted theory of respondeat superior, the liability of the employer can be no greater than that of the employee. Helm v. Wismar, 820 S.W.2d 495, 497 (Mo. banc 1991).
An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).

. Plaintiff also asserted claims against R.C. Forbes, D.C. and Associates, P.C. and American Insurance Company. The trial court sustained Defendant R.C. Forbes, D.C. and Associates, P.C.’s motion for a directed verdict at the close of all evidence. With respect to the claim against American Insurance Company, the jury returned a verdict in favor of plaintiff but assessed no damages against this defendant. These claims are not the subject of this appeal.